tcmemo_1996_555 united_states tax_court carl goudas and marilyn goudas petitioners v commissioner of internal revenue respondent docket no filed date frederick n widen and benjamin j ockner for petitioners terry w vincent for respondent memorandum findings_of_fact and opinion beghe judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax and additions to tax of dollar_figure and dollar_figure respectively under sec_6653 and sec_6661 the deficiency arose from respondent’s determination that petitioner2 had a distributive_share of dollar_figure in the partnership gain on the sale of a shopping mall by pecaris enterprises pecaris a partnership in which petitioner has a 25-percent interest to coastal investments co coastal a partnership in which he has a 90-percent interest we hold that petitioner's distributive_share of partnership gain that pecaris realized on the sale of the mall is dollar_figure the amount determined by respondent although we arrive at that destination by a somewhat different route than respondent would have had us follow we reject respondent's determination of the additions to tax findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein when petitioners filed their petition they resided in ohio 1unless otherwise identified section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure 2marilyn goudas has an interest in this case solely by virtue of having filed a joint federal_income_tax return with her husband accordingly all references to petitioner in the singular are to carl goudas petitioner was born in greece and came to the united_states at age he attended grammar school in the united_states with his last grade level attended being the fifth grade at age petitioner has been a commercial real_estate broker for several years acting primarily as a broker of strip shopping centers petitioner has limited knowledge of federal income taxes and relied on professional advisers for tax_advice and the preparation of his tax returns martin sugarman a certified_public_accountant prepared petitioners' federal_income_tax return in accordance with the instructions of ken mcphaill a tax manager of a national accounting firm who died prior to the trial of this case mr mcphaill orally advised coastal on the overall federal_income_tax treatment of the transaction at issue and his firm prepared coastal's return of partnership income pecaris partnership in petitioner with christ spillas and peter boyas formed pecaris an ohio general_partnership pecaris was formed to acquire commercial real_estate and acquired and held various properties mr boyas provided the initial financing for pecaris but has had no role in its day-to-day affairs mr spillas collected and posted rents and paid payables kept the books of the partnership acted as the tax_matters_partner and provided information to the accounting firm that prepared the partnership returns of income petitioner acted as managing partner with the primary responsibility of identifying and proposing properties for purchase by pecaris and acting on its behalf in the purchase and sale of properties in pecaris purchased a strip shopping center known as the north shore mall the mall located in willowick ohio at a cost of dollar_figure million in date the terms of the pecaris partnership were memorialized in a written partnership_agreement under the terms of the pecaris partnership_agreement petitioner and mr spillas each has a 25-percent interest in profits and losses and mr boyas has a 50-percent interest the pecaris partnership_agreement contains no express provision regarding how it can be amended however in date petitioner and messrs boyas and spillas executed a written amendment to the pecaris partnership_agreement that replaced its original provisions concerning disposition of interests in the partnership on retirement or death of a partner coastal partnership at monthend date petitioner and vincent giorgi formed coastal an ohio general_partnership for the purpose of acquiring owning leasing and operating commercial real_estate coastal was specifically formed for the purpose of acquiring the mall from inception the terms of the coastal partnership were memorialized in a written partnership_agreement which provides that it can be amended only by written_agreement of the partners under the terms of the coastal partnership_agreement petitioner has a 90-percent partnership_interest and mr giorgi has a percent partnership_interest and their interests in cash-flow profits losses and tax_credits follow their partnership interests the coastal partnership_agreement obligates the partners to contribute to the partnership as initial capital in proportion to their interests in the partnership the amounts needed to acquire the mall and provide initial working_capital the coastal partnership_agreement designates mr giorgi who is a certified_public_accountant as the tax_matters_partner mr giorgi is the financial manager of coastal and he consulted mr mcphaill in connection with the preparation of coastal's initial book entries and return of partnership income disposition and acquisition of the mall on date pecaris and coastal entered a written_agreement under which coastal agreed to purchase the mall from pecaris for dollar_figure million which coastal agreed to pay upon the following terms dollar_figure in cash or check herewith as earnest money to be held in escrow by hgm hilltop realty hgm a realty company for which petitioner worked as a broker dollar_figure to be deposited in escrow and dollar_figure million to be paid from the proceeds of a first mortgage nonrecourse loan to be obtained by coastal from canada life assurance co canada life the dollar_figure million amount of the mortgage loan was the maximum that canada life was willing to lend on the security of the mall based on canada life's valuation of the mall at approximately dollar_figure million and use of a 75-percent maximum loan-to-value ratio also on date petitioner using a preprinted hgm commission agreement form wrote a commission agreement between pecaris and hgm for payment by pecaris of dollar_figure to hgm for effecting the sale of the mall from pecaris to coastal the commission agreement authorized escrow agent by irrevocable assignment to disburse to hgm hilltop realtors a check in the amount of dollar_figure petitioner signed this agreement as a partner of pecaris the hgm signature line was left blank petitioner as partner in both coastal and pecaris was on both sides of the negotiation of the purchase agreement and the fixing of the purchase_price messrs boyas and spillas and petitioner signed the purchase agreement on behalf of pecaris 3there is no evidence in the record that the earnest money was ever placed in escrow or any indication of the nature or extent of the ownership or employment relationship between petitioner and hgm and mr giorgi signed the purchase agreement on behalf of coastal petitioner acted on behalf of both pecaris and coastal in consummating the transaction on the basis of canada life's valuation the mall had some value in excess of the stated purchase_price of dollar_figure million however there is no other evidence in the record that bears on the fair_market_value of the mall or of petitioner's 25-percent partnership_interest in pecaris either in gross or with respect to his partnership_interest in pecaris attributable to its ownership of the mall petitioner's proportionate interest in the mall was subject_to liabilities and closing costs of dollar_figure giving him a net equity_interest in the mall of dollar_figure if its value should be deemed to be the agreed purchase_price of dollar_figure million 4the liabilities and closing costs to which the mall and a 25-percent interest therein were subject were as follows stated purchase_price of mall dollar_figure dollar_figure capco enterprises mortgage security deposits big_number real_property_taxes big_number prepaid rents big_number adjustment for real_estate commission big_number closing costs big_number big_number pecaris equity in mall valued at dollar_figure million big_number percent of stated purchase_price of mall big_number 25-percent share of costs and liabilities big_number petitioner's 25-percent equity in mall if it should be valued at dollar_figure million stated purchase_price big_number petitioner hired continental title co continental to provide escrow services and title insurance for the transaction the conveyance assignment and transfer by pecaris to coastal of the mall real_property leases and tangible_personal_property all occurred in date the purchase agreement as written contemplated a straight sale of the mall to coastal for dollar_figure million cash and the fee paid to continental was determined on the basis of that stated purchase_price however petitioner and mr giorgi lacked the personal resources that would have enabled coastal to pay the additional dollar_figure in cash required to consummate the transaction for the stated purchase_price of dollar_figure million the escrow and financing statements show that only dollar_figure million of mortgage loan proceeds were deposited in the escrow account and that the dollar_figure shortfall was made up of credits in that amount the dollar_figure of credits was attributable to two items first petitioner informed continental in writing that hgm had received a note from coastal in the amount of dollar_figure in payment in full from pecaris to hgm of the commission due from pecaris for petitioner's handling of the sale of the mall the record contains no evidence that the dollar_figure deposit called for by the purchase agreement was ever made or that any 5in addition the real_property transfer_tax of dollar_figure represented a dollar_figure payment per dollar_figure paid as consideration for the transfer such note was issued by pecaris or coastal see supra note infra note or that the commission was otherwise paid second petitioner informed and instructed continental in writing that he had already collected as down payment dollar_figure so give pecaris credit for the dollar_figure and deduct same from carl goudas share of distribution sic from the escrow account in accordance with petitioner's instructions to continental the credits were shown by entries in the escrow account continental's escrow statement to coastal showed a credit from pecaris to petitioner in the amount of dollar_figure continental's escrow statement to pecaris in addition to showing the cash balances due petitioner and messrs boyas and spillas from the escrow account showed a credit to petitioner of dollar_figure and recited that the real_estate commission had been paid to hgm by promissory note in the amount of dollar_figure soon after the conveyance of the mall by pecaris coastal recorded in its general journal a contribution_to_capital by petitioner in the amount of dollar_figure pursuant to the coastal partnership_agreement petitioner intended and was expected by mr giorgi to contribute or cause to be transferred to coastal an interest in the mall in lieu of a cash contribution petitioner made no other contribution to the capital of coastal during mr giorgi initially contributed dollar_figure to the capital of coastal and an additional dollar_figure later during the year during petitioner and mr giorgi received cash distributions from coastal that exceeded their reported distributive shares of partnership income for the year messrs boyas and spillas received direct cash payments by continental from the escrow account in proportion to their partnership interests in the amounts of dollar_figure and dollar_figure respectively petitioner received a direct cash payment from the escrow account in the amount of dollar_figure based on petitioner’s dollar_figure net interest in the mall equivalent to the interest of mr spillas minus the above-mentioned dollar_figure credit these cash payments to the pecaris partners represented the bulk of the proceeds from the dollar_figure million canada life mortgage loan that remained after the pay-off of the liabilities and closing costs to which the pecaris partnership's interest in the mall had been subject according to the escrow statement prepared by continental for coastal dollar_figure of the mortgage loan proceeds was paid to coastal as excess loan proceeds petitioner also received another cash payment from the escrow account in the amount of dollar_figure this payment was a 6the difference between these amounts and the calculation supra in note is attributable to a small amount of interest received on the overnight investment of the mortgage loan proceeds by or on behalf of coastal percent percent pecaris equity in mall valued at dollar_figure million dollar_figure dollar_figure interest on investment of mortgage loan proceeds big_number big_number commission from capco enterprises the mortgagee under the preexisting mortgage on the mall that was satisfied as a result of the consummation of the transaction see supra note the record does not show whether petitioner included the amount of this commission in the income reported on the schedule c of petitioners' federal_income_tax return upon conveyance of the mall from pecaris to coastal petitioner’s partnership_interest in the mall by virtue of the difference between his interests in pecaris and coastal increased from percent to percent without any outlay of funds by him as a result petitioner’s share of mortgage liabilities associated with the mall increased from dollar_figure percent of the capco enterprises mortgage to which the mall was subject in the hands of pecaris to dollar_figure percent of the canada life mortgage loan of dollar_figure million to which the mall became subject in the hands of coastal at the time of the conveyance messrs boyas and spillas did not become aware of petitioner’s partnership_interest in coastal and of his participation on both sides of the transaction until after the 7canada life viewed the transaction as both a refinancing of the mall and as a buying out by petitioner of the interests of the other pecaris partners in addition the loan agreement stated that the purpose of the loan is to provide permanent financing for the real_property and to discharge all existing financing sale of the mall had been consummated upon being informed of petitioner's participation in coastal they did not voice any objection or take any_action against petitioner the pecaris partnership continues with petitioner and messrs boyas and spillas retaining their respective partnership interests in the remaining assets and liabilities of the partnership tax reporting of the transaction pecaris reported the transaction on its form_1065 u s partnership return of income as a sale of the mall for dollar_figure million with a realized and recognized gain of dollar_figure pecaris used the dollar_figure commission as an offset to reduce the gain reported on its return of partnership income as distributable to petitioner and messrs boyas and spillas 8mr spillas testified that he did not know the identity of the principal parties of coastal at the time of the transaction but became aware of petitioner’s interest in coastal prior to the filing of the pecaris partnership return which mr spillas signed on behalf of pecaris mr boyas testified that he did not recall when petitioner's identity as a partner in coastal was revealed to him but that the reason for his inability to recall was that he regarded petitioner's role on the other side of the transaction as unimportant 9on its form_1065 and form_4797 pecaris reported and computed the gain on the sale of the mall as follows gross_sales price cost or other basis plus expenses of sale dollar_figure depreciation allowed big_number adjusted_basis total gain big_number dollar_figure big_number pecaris allocated the gain to its three partners in accordance with their interests in profits as specified in the pecaris partnership_agreement accordingly pecaris reported petitioner’s distributive 25-percent share of the gain from the sale dollar_figure on its schedule_k-1 and that is the amount of the adjusting increase in petitioner's gain as determined in respondent's statutory notice to petitioner coastal and petitioner reported the transactions affecting petitioner’s interest in the mall as nontaxable transactions on their respective returns for the yearend tax balance_sheet schedule l of coastal's form_1065 disregarded petitioner's capital_contribution of dollar_figure as having any effect for tax purposes on petitioner's capital_account or on coastal's basis in the mall and showed coastal as having a cost_basis in the mall substantially less than dollar_figure million on the order of what would have been approximately dollar_figure million as of the time of the conveyance of the mall by pecaris to coastaldollar_figure 10the coastal yearend schedule l tax balance_sheet and schedules thereto do not disclose or show any note or other obligation of coastal to hgm in respect of the dollar_figure commission the coastal balance_sheet and schedule m reconciliation of partners' capital accounts show the following assets schedule l - balance_sheet cash dollar_figure current liabilities dollar_figure trade accounts and receivables big_number mortgages etc big_number continued petitioners reported no distributive_share of gain to petitioner from pecaris in respect of the mall transaction on their form_1040 petitioners attached form_8082 notice of inconsistent treatment or amended_return to their form_1040 disclosing that petitioner was taking a position inconsistent with the schedule_k-1 filed by pecaris petitioners' form_8082 showed a reduction to zero in the amount of the pecaris reported sec_1231 gain of dollar_figure attributed to petitioner and provided the following explanation traded up real_estate interests in like-kind_exchange petitioners' form_8082 did not disclose that the dollar_figure real_estate brokerage commission used by pecaris as an offset in computing its gain on continued buildings and other depreciable assets dollar_figure partners' capital big_number minus depreciation big_number big_number land big_number other assets big_number _________ total liabilities total assets big_number and capital big_number schedule m - reconciliation of partners' capital accounts capital beginning of capital capital year contributed income withdrawals end of year petitioner - - - - dollar_figure dollar_figure dollar_figure giorgi - - dollar_figure big_number big_number total - - big_number big_number big_number big_number the sale of the mall had not been included by petitioner in his gross_income opinion we address one procedural or evidentiary issue and two sets of substantive tax issues first whether we are permitted to look beyond the terms of the purchase agreement and the pecaris partnership_agreement to determine the gain realized by pecaris on the sale of the mall and second the amount of the pecaris gain for tax purposes and the amount thereof to be allocated to petitioner and the correlative questions of the tax treatment of the credits or their equivalents received by pecaris and petitioner and contributed by petitioner to the capital of coastal we then consider the additions to tax i whether danielson requires agreement with respondent's determination respondent determined and continues to argue that pecaris agreed to sell and did sell the entire mall to coastal for dollar_figure million and that petitioner’s recognized gain on his distributive 25-percent share of partnership gain from the sale of the mall is dollar_figure petitioners argue that the transaction should be treated as a sale by pecaris of a 75-percent undivided_interest in the mall for dollar_figure million no part of the gain on which is allocable to him and a distribution by pecaris-- nontaxable to him under section 731--of a 25-percent undivided_interest in the mall followed by his contribution--nontaxable to him under section 721--to coastal of that interest with the remaining dollar_figure of mortgage loan proceeds being used to discharge the portion of the transaction expenses and preexisting liabilities attributable to his 25-percent undivided_interest received from pecaris and contributed to coastal under petitioners' view pecaris was entitled to use percent of its adjusted_basis in the mall in computing its gain on the receipt of the reduced purchase_price of dollar_figure million for the 75-percent undivided_interest that it sold and the distributive shares of such gain to messrs boyas and spillas applying petitioners' view those shares of gain would remain the same as reported by pecaris and messrs boyas and spillas on their returns and no part of the pecaris gain would be allocable to petitioner also under petitioners' view the remaining percent of the pecaris adjusted_basis in the mall is attributable to the undivided 25-percent interest therein that petitioner claims was distributed to him by pecaris and contributed by him to the capital of coastal 11the rationale of allowing nonrecognition treatment to petitioner under sec_721 and sec_731 of the continuation and expansion of his residual partnership_interest in the mall would be that he did not liquidate his investment in the mall but rather continued it in another form with a greater proportionate interest subject_to nonrecourse liabilities that were substantially increased both proportionately and absolutely see sec_1_1002-1 income_tax regs at the calendar call of the session of the court at which this case was tried respondent filed a motion in limine to exclude all evidence pertaining to an alleged oral modification made to the written sale agreement as inadmissible pursuant to the principles espoused by the tax_court in 99_tc_561 and by the court_of_appeals for the third circuit in 378_f2d_771 3d cir vacating and remanding 44_tc_549 these cases stand in respondent's view for the 12in 99_tc_561 the taxpayer decedent had not disclosed on his income_tax return his bargain_purchase of assets from a closely_held_corporation and his bargain sale of his shares to the other shareholder so as not to report any gain the court rejected the argument of his personal representative and surviving_spouse that the transactions were in substance a redemption or sale of his stock at a capital_gain the commissioner having discovered the bargain_purchase on audit and determined it to be a constructive_dividend we found that decedent had not exhibited an honest and consistent respect for the substance of the transaction id pincite quoting 294_f2d_750 5th cir revg and remanding 31_tc_918 decedent had reported the transactions on his tax_return consistently with the form in which they were cast and the effort of his successors in interest to restructure the transaction to track its alleged substance was a litigation strategy developed years later in response to our previous opinion in estate of durkin v commissioner tcmemo_1992_325 upholding the commissioner's determination that the value of the purchased assets substantially exceeded the price paid_by decedent moreover the commissioner's challenge to the price paid_by decedent to the corporation did not open the door for the successors in interest to disavow the form of the transactions to hold otherwise would at a minimum be an untoward invitation to the kind of mispricing and concealment that petitioners attempted here estate of durkin v commissioner t c pincite proposition that taxpayers may disavow the form of their transactions to challenge the tax consequences flowing therefrom only by adducing proof which in an action between the parties to the agreement would be admissible to alter that construction or to show its unenforceability because of mistake undue influence fraud duress etc id pincite respondent argued that under danielson and estate of durkin petitioner was bound by the terms of the purchase agreement which characterized the transfer of the mall and the subsequent tax reporting of the transaction by pecaris and petitioner's partners in accordance with the terms of the pecaris partnership_agreement as a straight cash sale of the mall for dollar_figure million with percent of the distributive_share of the pecaris partnership gain therefrom allocable to petitioner insofar as estate of durkin v commissioner supra is concerned we observe that petitioner did not conceal or otherwise fail to report the transaction on his income_tax return petitioners' income_tax return disclosed that petitioner was taking a return position inconsistent with that of pecaris and his fellow partners messrs boyas and spillas petitioner's concealment was in failing to disclose to messrs boyas and spillas his position on the other side of the mall transaction as the dominant partner of coastal and in failing to carry through with them to request and obtain amendments of the purchase agreement and the pecaris partnership_agreement to provide for a part sale of the mall to coastal and a special_allocation that would have been consistent with the position he took on his own income_tax return and that he now takes in this case we denied respondent's motion at the calendar call without prejudice to renew in the brief after we've had a trial respondent's brief in answer after observing that at this juncture the motion in limine to preclude the introduction of evidence is moot went on without disavowing respondent's position on the motion in effect to broaden her position to encompass the pecaris partnership_agreement after further reflection and as noted by the court motion hearing tr during the oral presentation of respondent's motion it may well be that respondent imprecisely placed the focus of her motion on the wrong agreement the record is clear that the purchase sale agreement bolstered by the additional written instruments memorializing and consummating the sale of the mall are entirely consistent with the manner in which pecaris reported the transaction additionally this consistency continues through the allocation of the gain from the transaction per the written pecaris partnership agreementdollar_figure ex d par as suggested by the court this partnership_agreement may be the critical agreement which petitioner is attempting to modify 14per the written partnership_agreement petitioner was entitled to share in one-fourth of the profits and losses of the pecaris partnership enterprise the court_of_appeals for the sixth circuit has adopted the danielson_rule 12_f3d_583 6th cir affg tcmemo_1992_610 and does not confine it to cases of allocation of payments to covenants not to compete 746_f2d_319 6th cir although this court generally applies the strong_proof rule originally enunciated in 29_tc_129 affd 264_f2d_305 2d cir we are bound to apply the danielson_rule if we are satisfied that the court_of_appeals to which the case is appealable would do so 54_tc_742 affd 445_f2d_985 10th cir 99_tc_490 lang v commissioner tcmemo_1993_474 in arguing that we should look beyond the express terms of the purchase agreement petitioners don't contend that the agreement was entered into under any mistake undue influence fraud duress or the like instead petitioners dispute the substance of the transaction asserting that the purchase agreement alone doesn't express the reality of the transaction as actually consummated by the parties we're satisfied that the danielson_rule doesn't confine petitioner's tax treatment to the terms of the purchase agreement we so hold because the purchase agreement alone didn't reflect the entirety of the subsequently consummated transaction that actually occurred we have not only looked at the purchase agreement but also to the other operative documents including the mortgage loan agreement and escrow documents as well as the instruments of conveyance assignment and transfer used to accomplish the property transfers and the pecaris and coastal partnership agreements to determine the integrated overall agreement between the parties that was actually consummated in re steen 509_f2d_1398 9th cir corbin on contracts secs west supp dollar_figure furthermore as the court_of_appeals for the ninth circuit said in in re steen supra pincite n parol and extrinsic evidence are admissible to show that the true consideration paid and received was different from that stated in the agreement quoting 3_tc_161 turning now to the question of consideration the recitals of a written instrument as to the consideration received are not conclusive and it is always competent to inquire into the consideration and show by parol or other extrinsic evidence what the real consideration was deutser v marlboro shirt co 13the danielson_rule encompasses and mirrors the parol evidence rule 378_f2d_771 3d cir vacating and remanding 44_tc_549 51_tc_306 affd sub nom throndson v commissioner 457_f2d_1022 9th cir because the parol evidence rule does not exclude evidence where there is a series of transactional documents that must be read together before the agreement is treated as wholly integrated corbin on contracts secs west supp the danielson_rule applies only after all those documents have been aggregated to form the overall agreement c c a 4th cir fed 2d citing many authorities the foregoing analysis satisfies us that the entire record is available for our review to help us determine the gain realized by and recognized to pecaris on the sale of the mall the record makes abundantly clear that the cash consideration paid_by or on behalf of coastal was substantially less than the stated purchase_price of dollar_figure million thereby providing a toehold for petitioner's argument that we should not impute realized gain to pecaris by reference to any more than the cash consideration actually paid and received cf 429_us_569 quoting 417_us_134 332_us_126 but that's not the end of the matter we must consider whether the dollar_figure of credits is includable in the amount_realized by pecaris for the purpose of computing its gain on the sale of the mall ii tax treatment of pecaris on its sale to coastal the parties have not shown us what the capital accounts of pecaris actually looked like on its books before and after the mall transaction it seems likely from the way pecaris reported the transaction on its partnership return and accompanying schedules that pecaris accounted for the credits as if they had been received from coastal as cash equivalents or receipts that were included in the reported amount_realized of dollar_figure million and then distributed to petitioner on the coastal side of the transaction there's a disparity in the book and tax treatments of petitioner's participation in coastal coastal recorded on its books a contribution_to_capital by petitioner in the amount of dollar_figure on coastal's tax balance_sheet reconciliation of partners' capital accounts petitioner is shown as having made no capital_contribution this disparity is reflected in coastal's book and tax_accounting for the receipt of the mall which was booked at a value that exceeds its tax basis by approximately the same amount as the equivalent amounts of the credits and petitioner's capital_contribution it's the tax treatment of the credits at both the pecaris partnership and partner levels over which the parties part company a amount of pecaris gain a amount_realized having opened up the transaction for review we must first determine the amount of the pecaris gain on its sale of the mall to coastal under sec_1001 the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis of the property under sec_1001 the amount_realized shall be the sum of any money received plus the fair market of the property other than money received since the amount of money received by pecaris did not exceed dollar_figure million we must address whether the dollar_figure credit is properly includable in the amount_realized by pecaris in this connection mr berardinelli the president of continental the escrow agent testified that it's common practice in escrowed real_estate transactions for the escrow agent to make offsetting or netting entries in the escrow account to reflect offsetting obligations and to pay the net amount due to the party entitled thereto the additional consideration given by coastal was the dollar_figure credit to petitioner's capital_account in coastal the way in which the capital_account credit served as a substitute for a dollar_figure cash payment from coastal to pecaris can be seen by analyzing the network of obligations arising from the sale of the mall coastal was obligated to pay pecaris dollar_figure over and above the proceeds of the new mortgage financing through a combination of petitioner's actions and the profit-sharing provisions of the pecaris partnership_agreement pecaris was obligated to pay to petitioner or at his direction a total of dollar_figure consisting of dollar_figure the 25-percent distributive_share of the net_proceeds of the sale plus the dollar_figure brokerage commission petitioner was paid dollar_figure from escrow leaving an unpaid balance of dollar_figure that was satisfied by the credits under the coastal partnership_agreement petitioner was obligated to make a capital_contribution of dollar_figure to coastal petitioner satisfied that obligation to coastal by causing pecaris to transfer to coastal all right title and interest in the mall and coastal credited dollar_figure to petitioner's capital_account as a result petitioner became the dominant partner in coastal with a 90-percent interest in capital and profits there was thus a circle of obligations in the amount of dollar_figure which were netted against one another and discharged without the need for settlement in cash in sum coastal discharged its obligation to pecaris by satisfying the pecaris obligation to petitioner by crediting him with a dollar_figure capital_contribution and petitioner's obligation to coastal was satisfied by his causing pecaris to transfer to coastal all right title and interest in the mall for a cash consideration that was dollar_figure less than coastal was obligated to pay under the terms of the purchase agreement there is one other problematic element in the computation of the amount_realized by pecaris the coastal escrow statement discloses that there was a distribution to coastal of dollar_figure of excess mortgage loan proceeds as a result it appears that the cash proceeds of the sale of dollar_figure million should be reduced by dollar_figure because pecaris did not receive that amount in cash however it also appears that the amount of the mortgage proceeds distributed to coastal from the escrow account is approximately equal to mall-associated liabilities of pecaris for security deposits real_property_taxes and prepaid rents see infra note that were assumed_or_taken_subject_to by coastal the relief of pecaris of responsibility for those obligations was part of the consideration received by pecaris on the sale of the mall the amount_realized by pecaris on the sale of the mall stands at dollar_figure million b pecaris adjusted_basis respondent in computing the larger gain that she determined using an amount_realized of dollar_figure million of course allowed the entire adjusted_basis of the mall to be used in computing the resulting gain it's only petitioners in their effort to leave the tax position of petitioner's pecaris partners unaffected but treat petitioner as having no share of the pecaris partnership gain who came up with the notion that what pecaris sold was a 75-percent undivided_interest in the mall for dollar_figure million this led to petitioners' correlative argument that the pecaris partnership was entitled to use only percent of its basis in computing the gain on that sale petitioners' argument suffers from a fatal flaw petitioner's recharacterization of the transaction as a sale by pecaris of a 75-percent undivided_interest in the mall and a pecaris distribution to petitioner followed by a contribution by him to coastal of a 25-percent undivided_interest in the mall is contradicted by the express terms of the warranty deed that deed conveyed to coastal the entire fee interest of pecaris in the mall under ohio law a partnership is an entity for the purpose of owning conveying and acquiring property ohio rev code ann sec c baldwin and the terms of the deed assignment and bill of sale indicate that pecaris conveyed directly to coastal the entire fee interest in the mall and the associated leases and tangible_personal_property this leaves no room for petitioners' argument that petitioner received a distribution of a 25-percent undivided_interest in the mall which he then contributed to coastal in exchange for his partnership_interest in coastal we therefore reject petitioners' correlative argument we see no reason why the pecaris partnership should not be entitled to use its entire adjusted_basis in the mall in computing its gain on the sale that gain is dollar_figure as computed by pecaris and respondent see supra note amount recognized to pecaris sec_1001 provides except as otherwise provided in this subtitle the entire amount of the gain_or_loss determined under this section on the sale_or_exchange of property shall be recognized the question is whether any nonrecognition provisions of the internal_revenue_code apply to the mall transaction to reduce the gain recognized to pecaris to any amount less than the gain realized that we have already determined having rejected petitioner's argument that pecaris distributed to petitioner a 25-percent undivided_interest in the mall which he then contributed to coastal in exchange for his partnership_interest we nevertheless observe that the creation of the partnership_interest issued by coastal to petitioner appears to have been an element of the consideration given and received by pecaris petitioner so structured the transfer of the mall to coastal that the shortfall in the cash consideration was ultimately satisfied by his receipt of a 90-percent partnership_interest in coastal we therefore ask whether sec_721 providing for nonrecognition_of_gain_or_loss on a contribution of appreciated_property to a partnership causes any portion of the gain realized by pecaris to be entitled to nonrecognition in particular did the mall transaction amount to a transfer of the mall by pecaris to coastal in exchange for cash and a partnership_interest in coastal having a value of dollar_figure which pecaris then distributed to petitioner plus dollar_figure in cash with disproportionately greater amounts of cash being distributed to petitioner's partners in pecaris it seems that a transfer of appreciated_property to a partnership in exchange for a partnership_interest and cash can be treated in at least three different ways a part-sale part- contribution b contribution followed by distribution of cash or c contribution with a receipt of boot see hesch tax management portfolio partnerships overview conceptual aspects and formation a-98 to a-100 however there also appears to be no authority that clearly governs the choice to be made none of these possibilities was raised or argued by the parties we resist the temptation to tease out their varying tax consequences because there is nothing more in the documentation of the transaction that would allow it to be characterized more appropriately in any of these three ways than the part-sale to coastal part-distribution by pecaris to petitioner that we have already rejected the overwhelmingly dominant aspect of the mall transaction supported both by its documentation and by the relative cash consideration paid and received was a sale for cash see sec_707 enacted by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_591 defra and defra sec_73 98_stat_592 sec_1_707-9 income_tax regs h rept pincite 1984_3_cb_1 see also sec_1_721-1 sec_1_731-1 income_tax regs the mall transaction therefore stands as a sale that was a recognition transaction to pecaris in its entirety we do not regard pecaris as having made a nontaxable capital_contribution to coastal entitled to nonrecognition under sec_721 but as having received a credit which was included in the amount_realized by pecaris but was not itself the receipt by pecaris of a partnership_interest in coastal in consideration of a contribution of property by pecaris to coastal that enabled and entitled petitioner to receive a 90-percent partnership_interest in coastal b petitioner's share of pecaris gain we now consider petitioner's share of the pecaris gain as computed above under the pecaris partnership_agreement petitioner has a 25-percent interest in profits and losses petitioner did not disclose to messrs boyas and spillas prior to consummation of the mall transaction between pecaris and coastal that he was on the coastal side of the transaction as its dominant partnerdollar_figure although petitioner testified that he participated in the negotiations on both sides of the transaction along with mr spillas and mr giorgi mr spillas testified that the three pecaris partners agreed on the purchase_price we don't believe that there were actual arm's-length negotiations between pecaris and coastal to fix the purchase_price if petitioner had made messrs spillas and boyas aware 14petitioner's nondisclosures to messrs boyas and spillas may well have violated his fiduciary duty to them as his partners but that's another story see meinhard v salmon n e n y cited with approval by in re binder's estate n e 2d ohio and restatement first of restitution sec app see also infra text pincite that he intended to take less cash by reason of the credits they might well have agreed to recast the deal and provide for a special partnership allocation which would have reflected petitioner's receipt of a nontaxable distribution as his only interest in the mall so that petitioner would not have been allocated any gain from the sale of the mall or if they had been made aware of the possibly higher value of the mall they might have required petitioner to find an additional investor in coastal willing to pay additional cash consideration to obtain an interest in the mall so as to increase the overall purchase_price and the cash distributions that they would have ultimately received petitioner who had his own tax advisers neither apprised his partners of the possible excess value of the mall nor asked them to amend the partnership_agreement which could have been effective for allocation purposes at any time before filing the pecaris partnership return sec_761 to provide a special_allocation that would have relieved petitioner from recognizing his distributive_share of pecaris gain from the sale of the mall petitioner's partners allowed him to handle the mall sale and petitioner organized the buying group without telling them until after the deal was done that he had a percent interest in that group the pecaris partnership_agreement was not amended to provide a special_allocation of the gain from the mall sale as a result petitioner is in a bind of his own making bound by the general_partnership profit allocation provisions of the pecaris partnership agreementdollar_figure petitioners maintain that the general_partnership allocation rules of sec_704 do not apply to tax petitioner on a share of gain determined by reference to his stated percentage interest in the profits of pecaris petitioners maintain that the distribution to petitioner of an undivided_interest in the mall contemporaneously with the cash distributions to messrs boyas and spillas and their lack of any objection amounted to a de_facto amendment of the pecaris partnership_agreement however we have rejected that characterization holding that petitioner did not receive a distribution from pecaris of an interest in the mall sec_761 requires that all partners agree to an amendment to the partnership_agreement at the time the transaction closed petitioner's pecaris partners were not aware of his interest as a coastal partner in the other side of the transaction although messrs boyas and spillas may have become aware of petitioner's participation in coastal prior to the 15in this connection respondent's brief appropriately quoted for of all the sad words of tongue or pen the saddest are these it might have been john greenleaf whittier maud muller st preparation and filing of the pecaris partnership return there is no evidence that they actually agreed to an amendment to the pecaris partnership_agreement petitioners' argument that there was a de_facto amendment is belied by the way that pecaris reported the transaction on its partnership returndollar_figure petitioners argue that the definitions of partnership_agreement and amendment of the partnership_agreement are much more expansive for the purpose of determining distributive shares of gain under sec_704 than they are under sec_761 compare sec_1_761-1 income_tax regs with sec_1 b ii h income_tax regs the regulation under sec_704 states partnership_agreement defined for purposes of this paragraph the partnership_agreement includes all agreements among the partners or between one or more partners and the partnership concerning affairs of the partnership and responsibilities of partners whether oral or written and whether or not embodied in a document referred to by the partners as the partnership_agreement sec_1_704-1 income_tax regs be that as it may petitioners have not persuaded us that the construction they wish to put on the transaction was reflected in 16mr spillas testified that he learned of petitioner's participation in coastal before the pecaris return was prepared and that he thought that petitioner had some contact with pecaris' accountant regarding some modification but did not know for certain whether petitioner and the pecaris return preparer discussed modifying the pecaris agreement mr spillas testified that he instructed the pecaris return preparer to do what was necessary for the partnership to effectuate a correct filing any actual agreement oral or otherwise among the pecaris partners or that the reduced distribution of cash to petitioner from the escrow amounted to a de_facto amendment of the pecaris partnership_agreement in the circumstances of this case we do not indulge in any of the constructions that petitioners have asked us to adopt to determine that none of the pecaris gain was allocable to petitioner while the characterization of tax items is determined at the partnership level sec_702 a partner must include his distributive_share of partnership income in gross_income whether or not he has received any distributions from the partnership sec_702 this is true even when the partner's right to receive distributions may be contingent or forfeitable 410_us_441 or the partnership's income has been concealed by another partner 267_f2d_148 7th cir affg in part revg in part and remanding tcmemo_1958_50 because the partnership serves as a conduit through which income is allocated to each partner in proportion to his partnership_interest the partner takes these amounts into income in his taxable_year in which the partnership's taxable_year ends sec_702 sec_706 sec_704 provides that a partner's_distributive_share of partnership income gain loss or deduction is generally determined by the partnership_agreement according to the pecaris partnership_agreement petitioner had and continues to have a 25-percent profits and losses interest in the partnership thus percent of pecaris' gain from its sale of its entire_interest in the mall must be allocated to petitioner under the partnership allocation rules regardless of what was distributed to him in cash united_states v basye supra pincite it is axiomatic that each partner must pay taxes on his distributive_share of the partnership's income without regard to whether that amount is actually distributed to him curtis v commissioner tcmemo_1995_344 few principles of partnership_taxation are more firmly established than the notion that no matter the reason for nondistribution each partner must pay taxes on his distributive_share petitioners also argue that any allocation to petitioner of gain from the sale of the mall would not have substantial economic_effect under sec_704 and the regulations thereunder petitioner's argument is premised on the conclusion we've already rejected that the mall transaction insofar as petitioner is concerned amounted to a distribution to him by pecaris of an undivided_interest in the mall that he contributed to coastal the inclusion of the dollar_figure credit in the amount_realized by and recognized to pecaris and distributed by pecaris to petitioner supports our conclusion that the allocation of a distributive_share of the pecaris gain to petitioner has substantial economic_effect and that there is no meaningful discrepancy between the economic_effect of and of the tax_accounting for petitioner's participation as a partner of pecaris we need not accept petitioners' invitation to engage in an extended substantial economic_effect analysis of the pecaris partnership_agreement we don't have here the usual situation that sec_704 and the regulations thereunder are designed to deal with in which the taxpayer is trying to justify a special_allocation provided by the partnership_agreement here we have a common garden variety partnership_agreement with a straightforward conventional provision for sharing profits and losses that petitioners are asking us to disregard the absence of any agreement among the pecaris partners modifying the general profit and loss sharing provisions of the pecaris partnership_agreement precludes any special_allocation of the gain from the sale of the mall away from petitioner see deauville operating corp v commissioner tcmemo_1985_11 petitioner presses the argument that the pecaris partners' capital accounts were not kept in accordance with the sec_704 regulations sec_1_704-1 income_tax regs that liquidating distributions were not required to be made in accordance with those regulations sec_1 b ii b income_tax regs and that there was no deficit_make-up provision in the pecaris partnership_agreement sec_1_704-1 income_tax regs even assuming for the sake of argument that allocating gain from the sale of the mall to petitioner would lack substantial economic_effect under the sec_704 regulations his distributive_share of income should then be determined in accordance with his interest in the partnership sec_1_704-1 income_tax regs absent substantial economic_effect petitioner and the other pecaris partners would still be allocated gain in accordance with their respective partnership interests under the partnership_agreement accordingly we hold that petitioner's distributive_share of pecaris partnership gain is recognized to him on the pecaris partnership sale of the mall as a 25-percent partner of pecaris petitioner's distributive_share of gain from the sale of the mall is dollar_figure pecaris gain of dollar_figure x ____________________________ before we address the additions to tax we briefly advert to three issues lurking in the record that are not in issue the dollar_figure brokerage commission that was not the subject of an additional adjustment by respondent petitioner's pretrial motion which we denied for leave to amend petition to take account of any reduction in petitioner's reported taxable_income from coastal that would result from the increased basis of the mall buildings and tangible_personal_property in the hands of coastal attributable to taxing petitioner on a distributive_share of pecaris gain on the sale of the mall and the tax treatment of the value of the mall in excess of dollar_figure million percent of which was arguably appropriated by petitioner without the knowledge of his partners petitioner received from pecaris a cash distribution of dollar_figure and total credits of dollar_figure only dollar_figure of which was attributable to his interest as a partner of pecaris and equatable with the cash distribution of dollar_figure received by petitioner's equal partner in pecaris mr spillas the other dollar_figure of credit was attributable to the brokerage commission in that amount that does not appear to have been paid but which was used by pecaris as an offset in computing its gain realized on the sale of the mall although the record does not disclose whether it was hgm or petitioner who was actually entitled to receive the commission or the nature or extent of the ownership or employment relationship between petitioner and hgm it's clear that petitioner received the benefit of the credit in the computation for partnership accounting purposes of his capital_contribution to coastal inasmuch as the right to receive the commission arose not from petitioner's status as a partner of pecaris see eg kobernat v commissioner tcmemo_1972_ but as a real_estate broker affiliated with hgm see 64_tc_1085 sec_707 would appear to apply to cause the credit received in exchange for services rendered to the partnership to be included in petitioner's gross_income as compensation shotts v commissioner tcmemo_1990_641 be that as it may respondent neither made any such adjustment in the statutory notice nor moved to amend her answer to include it petitioners filed a pretrial motion which we denied for leave to amend petition to compute the reduction in petitioner's taxable_income from coastal for that would result from the increased basis and depreciation of the mall buildings and tangible_personal_property attributable to taxing petitioner on a distributive_share of pecaris gain on the sale of the mall the record of this case as tried lacks the facts with respect to the relative values and amounts of purchase_price allocable to land and buildings and other depreciable_property needed to make a rule computation giving effect to the basis_adjustment because canada life valued the mall at dollar_figure million coastal's purchase of the mall for dollar_figure million including the dollar_figure credit arguably yielded a windfall to coastal with percent of the benefit accruing to petitioner any excess value of the mall that petitioner appropriated should also be added to petitioner's gross_income resulting in a deficiency in excess of the amount determined by respondent although the actual value of the mall may well have exceeded dollar_figure million based upon the amount that canada life was willing to lend on the security of the mall it would be sheer speculation for us to pick any value in excess of dollar_figure million and use that figure to support charging petitioner with any additional income for tax purposes respondent has not moved to do so and respondent would have had the burden of proving any alleged excess value if we had allowed an amendment to respondent's answer to that effect there having been no motion to amend the answer or argument to this effect by respondent see sec_6214 and in view of our uncertainty as to and lack of evidence of the actual amount of the excess we have confined our analysis to the acknowledged fact that the mall had a value no less than dollar_figure million cf 84_tc_985 iii additions a sec_6653 negligence addition respondent determined that petitioners are liable for an addition_to_tax for negligence under sec_6653 for sec_6653 provides that if any part of any underpayment is due to negligence or disregard of rules or regulations there shall be added to the tax an amount equal to percent of the underpayment negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 91_tc_524 85_tc_934 we find that the underpayment was not due to negligence or disregard of rules or regulations petitioner has limited knowledge concerning federal income taxes and relied primarily on professional tax advisers and his partner in coastal who is a certified_public_accountant charged with its financial management in preparing his tax_return and disclosing the transaction at issue respondent relies on 935_f2d_104 6th cir affg tcmemo_1989_673 maintaining that petitioner failed to establish what information was given to his accountant in order for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the reliance must be reasonable in good_faith and based upon full disclosure 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 we are satisfied that petitioners have met their burden_of_proof on each of these factors petitioners attached form_8082 to their tax_return disclosing petitioner's treatment of the transaction at issue as being different from the way in which pecaris treated the transaction although we disagree with the way in which the transaction was treated by petitioner for tax purposes petitioners' form_8082 disclosure convinces us that petitioner sufficiently disclosed to his accountant his transactions with pecaris and that petitioners reasonably relied on the way in which their accountant treated the transaction on the joint_return the characterization of the mall transaction and partnership allocation rules present complex legal issues on which there can be reasonable differences of opinion see 74_tc_1513 cf 43_tc_168 affd and remanded in part 380_f2d_499 5th cir petitioner's beliefs that the credits should not be included in the amount_realized by pecaris or in the computation of its taxable gain and that there was a de_facto amendment to the pecaris partnership_agreement that relieved him from the allocation of gain that we hold him accountable for were not completely untenable we reject respondent's imposition of the addition_to_tax for negligence b sec_6661 substantial_understatement addition respondent determined that petitioners are liable for the addition_to_tax for substantial_understatement_of_income_tax in income_tax is substantially understated if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6661 sec_6661 provides for an addition_to_tax equal to percent of the amount of any underpayment attributable to such understatement 90_tc_498 this amount may be reduced if the taxpayer shows that there was substantial_authority for his treatment of an item or that the relevant facts affecting the tax treatment of the item are adequately disclosed on the return or in a separate statement attached to the return sec_6661 sec_1 income_tax regs petitioners disclosed on form_8082 that petitioner was treating the disposition of the mall in a manner inconsistent with the treatment by pecaris and his pecaris partners although petitioners' form_8082 did not apprise respondent of the exact nature of the controversy petitioners' disclosure on their return for respondent flagged their omission from their gross_income of dollar_figure--the amount of respondent's adjustment see schirmer v commissioner 89_tc_277 citing s rept pincite we reject respondent's imposition of the sec_6661 substantial_understatement addition to reflect the foregoing decision will be entered for respondent with respect to the determined deficiency and for petitioners with respect to the additions to tax
